       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )    Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )


          CHEROKEE COUNTY’S AND JUDGE KEITH WOOD’S
                 BRIEF IN SUPPORT OF THEIR
                 SECOND MOTION TO DISMISS


      COME NOW, Cherokee County, Georgia (hereinafter “Cherokee County”)

and Judge Keith Wood (hereinafter “Judge Wood”) and, file this their Brief in

Support of their Second Motion to Dismiss respectfully showing as follows:

                                        1
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 2 of 9




                            I.    INTRODUCTION

      In response to the COVID-19 public health crisis, Judge Wood temporarily

suspended the acceptance and processing of applications for Georgia weapons carry

licenses (“GWLs”) issued pursuant to O.C.G.A. §16-11-126. On April 16, 2020,

Plaintiffs filed a Complaint against Brian J. Kemp, in his official capacity as

Governor of the State of Georgia, Gary Vowell, in his official capacity as

Commissioner of Public Safety and Colonel of the Georgia State Patrol, Cherokee

County, Georgia, and Judge Keith Wood, in his official capacity as judge of the

Probate Court of Cherokee County.

      Plaintiffs’ Complaint alleged that Judge Wood’s suspension of the acceptance

and processing of GWLs violated Plaintiffs’ rights as guaranteed under the Second

and Fourteenth Amendments to the Constitution of the United States of America.

As against Judge Wood and Cherokee County, Plaintiffs sought temporary and

permanent injunctive relief requiring Judge Wood and Cherokee County to resume

acceptance and processing of GWLs, a declaration that the temporary suspension of

the acceptance and processing of GWLs violated Plaintiffs’ Second Amendment

rights, nominal damages and attorneys’ fees.

      Plaintiffs’ Complaint was accompanied by a Motion For Temporary

Restraining Order, and/or In the Alternative, Issuance of a Preliminary Injunction

                                        2
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 3 of 9




(the “Motion”). Following a hearing, this Court entered an Order denying the

Motion. Plaintiffs immediately appealed to the Eleventh Circuit Court of Appeals.

      On May 14, 2020, and in response to a revision in the Declaration of Judicial

Emergency as entered by the Chief Justice of the Georgia Supreme Court, Judge

Wood resumed acceptance and processing of GWLs (see, Declaration of Judge Keith

Wood attached herewith as Exhibit A), thus rendering Plaintiffs’ appeal of the Order,

and Plaintiffs’ entire case against Judge Wood and Cherokee County, moot.

      Judge Wood and Cherokee County respectfully move that this Court dismiss

the case in its entirety against Cherokee County and Judge Wood.

           II.    ARGUMENT AND CITATION TO AUTHORITY

   A. Plaintiffs’ Complaint is Moot

      Judge Wood’s decision to resume issuance of GWLs renders this case moot.

There is no longer a case or controversy because Judge Wood’s resumption of the

issuance of GWLs give the Plaintiffs all they seek.

      No principle is more fundamental to the judiciary’s proper role in our system

of government than the constitutional limitation, embedded in Article III, “of

federal-court jurisdiction to actual cases or controversies.” Raines v. Byrd, 521 U.S.

811, 818 (1997) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 37

(1976)). That is, federal courts may exercise their authority “only in the last resort,

                                          3
          Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 4 of 9




and as a necessity in the determination of real, earnest and vital controversy”

between parties. Chi. & Grand Trunk R. Co. v. Wellman, 143 U.S. 339, 345 (1892);

see also Allen v. Wright, 468 U.S. 737, 752 (1984). “If a dispute is not a proper case

or controversy, the courts have no business deciding it, or expounding the law in the

course of doing so.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006).

      A core Article III principle is the concept of mootness. “Throughout the

litigation, the party seeking relief must have suffered, or be threatened with, an actual

injury traceable to the defendant and likely to be redressed by a favorable judicial

decision.” United States v. Juvenile Male, 564 U.S. 932, 936 (2011) (per curiam)

(internal quotation marks omitted). Therefore, if an event transpires while an appeal

is pending that deprives the parties of “a personal stake in the outcome of the

lawsuit,” the case becomes moot and must be dismissed. Lewis v. Cont’l Bank Corp.,

494 U.S. 472, 477–78 (1990) (internal quotation marks omitted). For a court to

proceed under such circumstances to decide the case on the merits would be to issue

an “advisory opinion[] on abstract propositions of law.” Hall v. Beals, 396 U.S. 45,

48 (1969) (per curiam). And “[h]owever convenient” or tempting that might be, the

Court lacks the power to declare “principles or rules of law which cannot affect the

result” of the lawsuit before it. United States v. Alaska S.S. Co., 253 U.S. 113, 116

(1920).

                                           4
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 5 of 9




      Moreover, an “actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed.” Arizonans for Official English v. Arizona,

520 U.S. 43, 67 (1997) (quoting Preiser v. Newkirk, 422 U.S. 395, 401 (1975))

(emphasis added). The Supreme Court has routinely cautioned that a case becomes

moot “if an event occurs while a case is pending on appeal that makes it impossible

for the court to grant ‘any effectual relief whatever’ to a prevailing party.” Church

of Scientology of Cal. v. United States, 506 U.S. 9, 12, (1992) (quoting Mills v.

Green, 159 U.S. 651, 653, (1895)). Thus, even a once-justiciable case becomes moot

and must be dismissed “when the issues presented are no longer ‘live’ or the parties

lack a legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S.

486, 496, (1969). See also, Flanigan's Enterprises, Inc. of Georgia v. City of Sandy

Springs, Georgia, 868 F.3d 1248, 1255 (11th Cir. 2017).

      As a result of Judge Wood’s resumption of the acceptance and processing of

applications for GWLs, there no longer exists a justiciable case between the parties,

accordingly, and because the parties lack a legal cognizable interest in the outcome

of the Complaint, Plaintiffs’ Complaint should be dismissed.

   B. Plaintiffs’ claim for nominal damages is likewise rendered moot and must
      be dismissed.

      Plaintiffs’ Complaint include a claim for nominal damages against Cherokee

County and Judge Wood. As demonstrated below, Cherokee County and Judge
                                          5
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 6 of 9




Wood show that such lone remaining claim for nominal damages is insufficient to

save this otherwise moot constitutional challenge.

      Because the availability of a practical remedy is a prerequisite of Article III

jurisdiction, courts in the Eleventh. Circuit typically conclude that the prayer for

nominal damages will not sustain a case that is otherwise rendered moot.

Accordingly, in a case, such as the case pending before this Court, involving a

constitutional challenge to governmental action that is otherwise moot, a prayer for

nominal damages will not save the case from dismissal. See, Flanigan's Enterprises,

Inc. of Georgia v. City of Sandy Springs, Georgia, 868 F.3d 1248, 1256–57 (11th

Cir. 2017).

   C. Judge Wood’s voluntary cessation of the challenged action does not save
      Plaintiffs’ complaint from dismissal for mootness.

      When a government’s laws or policies have been challenged, the Supreme

Court has held almost uniformly that a voluntary cessation of the challenged

behavior moots the suit. Troiano v. Supervisor of Elections, 382 F.3d 1276, 1285

(11th Cir. 2004). The Court has rejected an assertion of mootness in this kind of

challenge only when there is a substantial likelihood that the offending policy will

be reinstated if the suit is terminated. Id. at 1283–84 (emphasis in original) (citations

to multiple Supreme Court cases omitted).


                                           6
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 7 of 9




      The key inquiry in this mootness analysis therefore is whether the evidence

leads to a reasonable expectation that Judge Wood will reverse course and enact a

subsequent suspension of the acceptance of applications for GWLs. See, Coral

Springs, 371 F.3d at 1331 (“Whether the repeal of a law will lead to a finding that

the challenge to the law is moot depends most significantly on whether the court is

sufficiently convinced that the repealed law will not be brought back.” (emphasis

added)).; See also, Flanigan's Enterprises, Inc., 868 F.3d at 1256–57.

      Because there is no evidence, and no risk, that Judge Wood will reimpose the

suspension of acceptance and processing of GWLs, his voluntary cessation of the

challenged action does not serve to save Plaintiffs’ Complaint from dismissal.

                              III.   CONCLUSION

      For the foregoing reasons, and because Plaintiffs’ claims have been rendered

moot by Judge Wood’s resumption of the acceptance and issuance of GWLs,

Cherokee County’s and Judge Wood’s Second Motion to Dismiss should be granted.

       Respectfully submitted, this 14th day of May, 2020.


                                       JARRARD & DAVIS, LLP


                                       /s/ Patrick D. Jaugstetter
                                       ANGELA E. DAVIS
                                       Georgia Bar No. 240126
                                       adavis@jarrard-davis.com
                                         7
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 8 of 9




                                   PATRICK D. JAUGSTETTER
                                   Georgia Bar No. 389680
                                   patrickj@jarrard-davis.com
                                   Attorneys for Defendants Cherokee County
                                   And Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                      8
       Case 1:20-cv-01624-SCJ Document 56-1 Filed 05/14/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed CHEROKEE

COUNTY’S AND JUDGE KEITH WOOD’S BRIEF IN SUPPORT OF THEIR

SECOND MOTION TO DISMISS with the Clerk of Court using the CM/ECF

system, which will automatically provide notice to all counsel of record.

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 14th day of May, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendants Cherokee County
                                      And Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                         9
